 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY SHAW,                                     Case No. 1:18-cv-01376-LJO-BAM
12                     Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                     REGARDING DISMISSAL OF ACTION FOR
13          v.                                       FAILURE TO STATE A CLAIM
14   FRESNO COUNTY JAIL, et al.,                     (Doc. No. 11)
15                     Defendants.                   FOURTEEN-DAY DEADLINE
16

17

18          Plaintiff Billy Shaw (“Plaintiff”), a former county jail inmate, is proceeding pro se and in
19   forma pauperis in this civil rights action against Fresno County, Judge D. Kalemkarian and
20   Wellpath Center. On January 17, 2019, the Court screened Plaintiff’s complaint and granted him
21   leave to amend. (Doc. No. 1.) Plaintiff’s first amended complaint, filed on March 5, 2019, is
22   currently before the Court for screening. (Doc. No. 11.)
23          I.     Screening Requirement and Standard
24          The Court screens complaints brought by persons proceeding in pro se and in forma
25   pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or any portion thereof, is subject to
26   dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may be
27   granted, or if it seeks monetary relief from a defendant who is immune from such relief. 28
28
                                                     1
 1   U.S.C. § 1915(e)(2)(B)(ii).

 2          A complaint must contain “a short and plain statement of the claim showing that the

 3   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 4   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 5   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 7   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 8   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 9          To survive screening, Plaintiff’s claims must be facially plausible, which requires

10   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

11   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

12   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

13   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

14   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

15          II.     Plaintiff’s Allegations

16          Plaintiff alleges that he was arrested on a temporary restraining order that was expired and

17   void. He was incarcerated and held beyond the three-day limit to be charged, arraigned or set

18   free. Plaintiff further alleges that he was denied his medication for six days.

19          Judge Kalemkarian

20          Plaintiff contends that he is suing Judge Kalemkarian based on an abuse of discretion,
21   legal malpractice and negligence. Plaintiff claims that Judge Kalemkarian decided to continue a

22   restraining order court date without Plaintiff’s present or knowledge on July 11, 2018 in

23   contradiction of a recorded statement that both parties agreed to a continuance of the next court

24   for the restraining to September 1, 2018. Plaintiff alleges that he never agreed to the continuance

25   of the new court because he was not present in court when Judge Kalemkarian made the

26   statement. Plaintiff explains that he was not present in court because he had been arrested
27   downstairs in the courthouse lobby. Plaintiff asserts that he has copies, statements, written

28   testimony and documentation proving that he was falsely arrested by Deputy Fullhart for
                                                       2
 1   violating a court order to prevent domestic violence.

 2          The Wellpath Center

 3          Plaintiff contends that he is suing The Wellpath Center for its employees’ medical

 4   malpractice and negligence. Plaintiff claims that they denied him proper medical attention and

 5   refused to provide him with medications.       Plaintiff alleges that The Wellpath Center was the

 6   agency contracted with the Fresno County Jail during the time of his incarceration from July 11,

 7   2018 to July 16, 2018. At the time, plaintiff reportedly was denied and refused by The Wellpath

 8   Center’s nurse. Plaintiff asserts that his proof is the grievance form he filed against the medical

 9   staff for denying him and neglecting to give him his needed medication. Plaintiff explains that he

10   takes high blood pressure medications to keep him alive, along with medication for his

11   schizophrenia.

12          Fresno County

13          Plaintiff also is suing the County of Fresno because he was falsely arrested on an expired

14   temporary restraining order that was void on July 11, 2018.

15          Relief

16          Plaintiff seeks monetary damages against all named defendants.

17          III.      Discussion

18          A. Federal Rule of Civil Procedure 8

19          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

20   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed
21   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

22   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

23   omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

24   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,

25   127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;

26   see also Twombly, 550 U.S. at 556–557.
27          Although Plaintiff’s complaint is short, it is not a plain statement of his claims. As a basic

28   matter, the complaint does not clearly state what happened, when it happened or who was
                                                       3
 1   involved. Plaintiff has been unable to cure this deficiency.

 2          B.      Defendant Fresno County

 3          Plaintiff cannot hold the county liable simply because it employs individual wrongdoers.

 4   There is no respondeat superior liability under § 1983, and a municipality (or county) cannot be

 5   held liable solely because it employs a tortfeasor. See Monell v. Dep’t of Social Servs., 436 U.S.

 6   658, 691 (1978). Local governments, such as Fresno County, are subject to liability under 42

 7   U.S.C. § 1983 only where an official policy or custom causes a deprivation of constitutional

 8   rights. Id. at 690-91. To impose municipal liability under § 1983 for a violation of constitutional

 9   rights, a plaintiff must demonstrate: “(1) that [the plaintiff] possessed a constitutional right of

10   which [he] was deprived; (2) that the municipality had a policy; (3) that this policy amounts to

11   deliberate indifference to the plaintiff's constitutional right; and (4) that the policy is the moving

12   force behind the constitutional violation.” See Plumeau v. School Dist. #40 County of Yamhill,

13   130 F.3d 432, 438 (9th Cir. 1997) (citations and internal quotation marks omitted). Here,

14   Plaintiff’s complaint fails to identify a specific policy, custom or practice of Fresno County that

15   he contends resulted in a violation of his constitutional rights. Plaintiff has been unable to cure

16   this deficiency.

17          C.      Defendant Judge Kalemkarian

18          Plaintiff fails to state a cognizable claim against Judge Kalemkarian for actions taken in

19   his judicial capacity. Absolute immunity is generally accorded to judges functioning in their

20   official capacities. See Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004). “Few
21   doctrines were more solidly established at common law than the immunity of judges from

22   liability for damages for acts committed within their judicial jurisdiction.” Pierson v. Ray, 386

23   U.S. 547, 553–54 (1967). Judicial immunity “is an immunity from suit, not just from the ultimate

24   assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991); see also Stump v. Sparkman,

25   435 U.S. 349, 356 (1978) (“A judge will not be deprived of immunity because the action he took

26   was in error, was done maliciously, or was in excess of his authority. . . .”). To the extent Plaintiff
27   seeks to allege violations based upon judicial conduct, judges are absolutely immune from suit.

28   The deficiencies in Plaintiff’s claim against Judge Kalemkarian cannot be cured by amendment.
                                                       4
 1            D.     Pre-Trial Detainee Right to Medical Care

 2            A pretrial detainee’s constitutional rights are addressed under the due process clause of the

 3   Fourteenth Amendment. Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1067–68 (9th Cir. 2016),

 4   cert. denied sub nom. Los Angeles Cty., Cal. v. Castro, 137 S. Ct. 831, 197 L. Ed. 2d 69 (2017).

 5   The elements of a pretrial detainee’s medical care claim against an individual defendant under the

 6   due process clause of the Fourteenth Amendment are: (i) the defendant made an intentional

 7   decision with respect to the conditions under which the plaintiff was confined; (ii) those

 8   conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the defendant did not

 9   take reasonable available measures to abate that risk, even though a reasonable official in the

10   circumstances would have appreciated the high degree of risk involved—making the

11   consequences of the defendant’s conduct obvious; and (iv) by not taking such measures, the

12   defendant caused the plaintiff’s injuries. Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir.

13   2018).

14            Here, Plaintiff’s complaint fails to adequately allege that any individual made an

15   intentional decision to deny Plaintiff medical care or medications or that any individual

16   appreciated that Plaintiff was at substantial risk of suffering serious harm. Plaintiff also fails to

17   allege that he suffered any injury whatsoever as a result of any failure to provide medications or

18   medical care. Plaintiff has been unable to cure the deficiencies of this claim.

19            E.     False Arrest

20            The Fourth Amendment requires that an arrest be supported by probable cause. Atwater v.
21   City of Lago Vista, 532 U.S. 318, 354 (2001); Michigan v. Summers, 452 U.S. 692, 700 (1981)

22   (stating that an arrest is unreasonable unless there is probable cause to support it). “Probable

23   cause exists when ‘under the totality of the circumstances known to the arresting officers, a

24   prudent person would have concluded that there was a fair probability that [the suspect] had

25   committed a crime.’” Luchtel v. Hagemann, 623 F.3d 975, 979 (9th Cir. 2010) (citation omitted).

26            Plaintiff’s amended complaint fails to allege facts demonstrating that there was not
27   probable cause for his arrest. According to exhibits attached to the amended complaint, Officer

28   Fullhart conducted a record check and confirmed with the Fresno Sheriff’s Office that a domestic
                                                       5
 1   violence restraining order against Billy Shaw was valid prior to the arrest. (Doc. No. 11 at 9-10.)

 2   Thus, Plaintiff’s amended complaint fails to state a cognizable claim for false arrest. Plaintiff has

 3   been unable to cure the deficiencies of this claim.

 4            F.     Delayed Court Appearance

 5            “When a person is arrested without the benefit of a warrant supported by probable cause,

 6   the Fourth Amendment requires a judicial determination of probable cause to occur ‘promptly’

 7   after their arrest.” Jones v. City of Santa Monica, 382 F.3d 1052, 1055 (9th Cir. 2012) (citing

 8   Gerstein v. Pugh, 420 U.S. 103, 114 (1975)). The nature of this probable cause determination

 9   “usually will be shaped to accord with a State’s pretrial procedure viewed as a whole.” Gerstein,

10   420 U.S. at 123; see also Jones, 382 F.3d at 1055. An adversarial hearing is not required, and the

11   arrestee need not make a personal appearance. Jones, 382 F.3d at 1055–56. However, the

12   Supreme Court has warned that the flexibility provided for in Gerstein has its limits: “[a] State

13   has no legitimate interest in detaining for extended periods individuals who have been arrested

14   without probable cause.” Cty. of Riverside v. McLaughlin, 500 U.S. 44, 55 (1991). Probable

15   cause determinations made within forty-eight hours of the arrest presumptively comply with the

16   requirement of promptness, whereas determinations made after forty-eight hours do not. Id. at

17   55–56.

18            Plaintiff’s complaint fails to allege that he was arrested without a warrant or that he did

19   not otherwise receive a probable cause determination. Further, Plaintiff has not linked the County

20   or any other individual defendant to this claim.
21            G.     State Law Claims

22            Insofar as Plaintiff has asserted state law claims for negligence and malpractice, he has

23   failed to allege compliance with the California Government Torts Claims Act (“Act”). The Act

24   requires that a party seeking to recover money damages from a public entity or its employees

25   submit a claim to the entity before filing suit in court, generally no later than six months after the

26   cause of action accrues. Cal. Gov’t Code §§ 905, 911.2, 945, 950.2 (emphasis added). When a
27   plaintiff asserts a claim subject to the Act, he must affirmatively allege compliance with the claim

28   presentation procedure, or circumstances excusing such compliance, in his complaint. Shirk v.
                                                        6
 1   Vista Unified Sch. Dist., 42 Cal. 4th 201, 209 (2007). Plaintiff has not done so here.

 2          IV.     Conclusion and Recommendations

 3          Plaintiff’s amended complaint fails to state a cognizable claim for relief. Despite being

 4   provided with the relevant pleading and legal standards, Plaintiff has been unable to cure the

 5   deficiencies in his complaint. Further leave to amend is not warranted. Lopez v. Smith, 203 F.3d

 6   1122, 1130 (9th Cir. 2000). Accordingly, IT IS HEREBY RECOMMENDED that this action be

 7   dismissed for Plaintiff’s failure to state a claim upon which relief may be granted.

 8          These Findings and Recommendation will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

10   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

11   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

13   specified time may result in the waiver of the “right to challenge the magistrate’s factual

14   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

15   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
16

17      Dated:     May 15, 2019                                /s/ Barbara   A. McAuliffe       _
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       7
